Name: 96/577/EC: Commission Decision of 24 June 1996 on the procedure for attesting the conformity of construction products pursuant to Article 20 (2) of Council Directive 89/106/EEC as regards fixed fire-fighting systems (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  technology and technical regulations;  building and public works;  environmental policy
 Date Published: 1996-10-08

 Avis juridique important|31996D057796/577/EC: Commission Decision of 24 June 1996 on the procedure for attesting the conformity of construction products pursuant to Article 20 (2) of Council Directive 89/106/EEC as regards fixed fire-fighting systems (Text with EEA relevance) Official Journal L 254 , 08/10/1996 P. 0044 - 0048COMMISSION DECISION of 24 June 1996 on the procedure for attesting the conformity of construction products pursuant to Article 20 (2) of Council Directive 89/106/EEC as regards fixed fire-fighting systems (Text with EEA relevance) (96/577/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), as amended by Directive 93/68/EEC (2), and in particular Article 13 (4) thereof,Whereas the Commission is required to select, as between the two procedures pursuant to Article 13 (3) of Directive 89/106/EEC for attesting the conformity of a product, the 'least onerous possible procedure consistent with safety`; whereas this means that it is necessary to decide whether, for a given product or family of products, the existence of a factory production control system under the responsibility of the manufacture is a necessary and sufficient condition for attestation of conformity, or whether, for reasons related to compliance with the criteria mentioned in Article 13 (4), the intervention of an approved certification body is required;Whereas Article 13 (4) requires that the procedure thus determined must be indicated in the mandates and in the technical specifications; whereas, therefore, it is desirable to define the concept of products or family of products as used in the mandates and in the technical specifications;Whereas the two procedures provided for in Article 13 (3) are described in detail in Annex III to Directive 89/106/EEC; whereas it is necessary therefore to specify clearly the methods by which the two procedures must be implemented, by reference to Annex III, for each product or family of products, since Annex III gives preference to certain systems;Whereas the procedure referred to in point (a) of Article 13 (3) corresponds to the systems set out in the first possibility, without continuous surveillance, and the second and third possibilities of point (ii) of Section 2 of Annex III, and the procedure referred to in point (b) of Article 13 (3) corresponds to the systems set out in point (i) of Section 2 of Annex III, and in the first possibility with continuous surveillance, of point (ii) of Section 2 of Annex III;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction,HAS ADOPTED THIS DECISION:Article 1 The products set out in Annex I shall have their conformity attested by a procedure whereby, in addition to a factory production control system operated by the manufacturer, an approved certification body is involved in assessment and surveillance of the production control or of the product itself.Article 2 The procedure for attesting conformity as set out in Annex II shall be indicated in mandates for harmonized standards.Article 3 This Decision is addressed to the Member States.Done at Brussels, 24 June 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 40, 11. 2. 1989, p. 12.(2) OJ No L 220, 30. 8. 1993, p. 1.ANNEX I FIRE ALARM/DETECTION, FIXED FIRE-FIGHTING, FIRE AND SMOKE CONTROL AND EXPLOSION SUPPRESSION PRODUCTS - Fire detection and fire alarm systems-kits: combined fire detection and alarm systems-kits, fire detection systems-kits, fire alarm systems-kits, fire call systems-kits.- Fire detection and fire alarm system components: smoke, heat and flame detectors, control and indicating devices, alarm transmission routing devices, short circuit isolators, alarm devices, power supplies, input/output devices, manual call points.- Self-contained smoke detectors/alarms.- Fire suppression and extinguishing systems-kits: first aid hose systems, dry and wet fire-fighting hydrant systems, sprinkler and water spray systems-kits, foam extinguishing systems-kits, dry powder extinguishing systems-kits, gaseous extinguishing systems (including CO2 extinguishing systems)-kits.- Fire suppression and extinguishing system components: fire hydrants, water flow detectors/switches, pressure detectors/switches, landing valves, inlet breeching, fire-fighting pumps and pump sets, nozzles/sprinklers/outlets.- Explosion suppression systems-kits.- Explosion suppression system components: detectors, suppressors, explosion sensors, explosion relief products.- Fire and smoke control installations-kits: smoke and heat exhaust ventilation systems-kits, pressure differential system-kits.- Fire and smoke control installation components: smoke curtains, dampers, ducts, powered ventilators, natural ventilators, control panels, emergency control panels, power supplies.ANNEX II PRODUCT FAMILY FIRE ALARM/DETECTION, FIXED FIRE-FIGHTING, FIRE AND SMOKE CONTROL AND EXPLOSION SUPPRESSION PRODUCTS (1/1) Systems of attestation of conformityFor the product(s) and intended use(s) listed below, European Committee for Standardization/European Committee for Electrotechnical Standardization (CEN/Cenelec) are requested to specify the following system(s) of attestation of conformity in the relevant harmonized standard(s):>TABLE>The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2 (1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.